Action for an accounting. Plaintiff had judgment and defendant appeals. On or about the nineteenth day of June, 1919, the plaintiff and defendant formed a copartnership for the purpose of packing fruit and vegetables. This partnership was evidenced by a written agreement, and the parties continued in such partnership, under such agreement, until about the 20th of November, 1919, when the written agreement hereinbefore referred to was terminated by the execution of another written instrument. After this date it appears that the parties continued to do business as partners under an oral agreement. After the final dissolution of the partnership, it appears that the plaintiff paid a certain *Page 693 
promissory note which had been executed by the partnership, and in his complaint alleged the payment of the whole of said note out of his own funds, and instituted this action in the first instance to recover from the defendant one-half thereof. Thereupon the defendant and appellant herein by answer and cross-complaint demanded an accounting of the entire partnership, the prayer of the complaint of appellant being that plaintiff be required "to bring all of the books of the copartnership and a full, complete and correct accounting be made of all the business of said copartnership," etc. An accounting was had, the matter was referred to a referee, testimony was taken, report and findings made by the referee, which report and findings were adopted by the trial court. By these findings the trial court ascertained and determined that there was due from the defendant to the plaintiff on account of said copartnership the sum of $853.54, and judgment was entered in favor of the plaintiff and against the defendant accordingly. The matter is before this court upon the judgment-roll alone, and it must, therefore, be assumed that the findings are supported by the evidence. After the testimony had all been taken the plaintiff was permitted by the trial court to file an amended complaint asking an accounting, the same as had been prayed for by the defendant, and which accounting had been made, and setting forth in said complaint an additional sum as the amount due the plaintiff from the defendant to correspond with the proofs.
[1] The first contention made by the appellant is that the referee and the court erred in not finding that the written agreement, dated November 20, 1919, executed by the parties hereto finally fixed and terminated all matters in controversy between the plaintiff and the defendant as to partnership transactions theretofore had. That this contention is without merit is apparent from a reading of the agreement itself. That agreement is as follows:
"Lindsay, Calif., Nov. 20, 1919.
"It is hereby agreed and understood that a certain operating agreement of June 19th, or thereabouts signed by the undersigned be hereby terminated and at an end, and the rights of each of the undersigned under the said agreement hereby terminate. It is definitely understood and agreed *Page 694 
that all mutual obligations incurred by the undersigned be paid off at the earliest possible date.
(Signed) "M.A. KUHN. R.O. MacDONALD."
This agreement makes no reference to the amount of the indebtedness, does not purport to settle and adjust the same, or apportion between the copartners the respective amount which each should pay in order to liquidate the partnership indebtedness.
[2] The next contention of the appellant is likewise without any merit. It is set forth as follows: "Although counsel for appellant made a motion to refer the case to the referee on all matters at issue the court refused to do so and specifically ordered the matter to go `to the referee for a full accounting.'" This is the statement in appellant's brief. The record bearing the certificate of the clerk sets forth the proceeding in this language: "Counsel for appellant then moved the court for an order referring the matters at issue back to the referee, D.E. Perkins, Esq., for a further and full account, . . . the court being fully advised doth order that the matter be referred to the referee for a full accounting, each party to produce all books, papers, checks, receipts, etc., necessary for the referee to make such account." Further comment upon this objection seems unnecessary.
[3] It is further urged that the court erred in allowing the plaintiff to file an amended complaint. This objection seems to be based upon the fact that the amount appellant asks for judgment is in an increased sum. This court, in Stohlman v.Martin, 28 Cal.App. 338 [152 P. 319], has decided contrary to appellant's contention in this particular. (See, also, Born
v. Castle, 22 Cal.App. 282 [134 P. 347].) The appellant, in his cross-complaint, asked for a full accounting. The plaintiff simply concurred therein and amended his pleadings, under the permission of the court, to correspond with the facts shown by such accounting. [4] We do not need to cite authorities to the effect that when a full accounting is ordered, it means an accounting of all the transactions had by the copartners. No accounting, as we have said, was had of the partnership as it existed under the written agreement, and, therefore, the only accounting that could be had to settle all matters between the plaintiff and the defendant was one which included all transactions *Page 695 
had between them covering the period of their partnership as it existed both under the written and oral agreements. There being no bill of exceptions and no statement presented in this case, the appeal must be determined by what is disclosed in the judgment-roll alone, and there being nothing of merit in appellant's contentions, and no reason having been suggested why the judgment of the trial court should not be affirmed, it is hereby ordered that the judgment of the trial court be and the same is hereby affirmed.
Hart, J., and Finch, P.J., concurred.